Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites the limitation "the passageway" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Interpretation
Claim 21 recites the limitation “the passageway” in line 11. The attorney of record, Brett Weber” informed the examiner during a telephone call on 11/27/2020 that the limitation “the passageway” is inadvertently recited and it should be corrected to “the tube”
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 3, 11, 13, 14, 16, 17, 18, 20, 21, are rejected under 35 U.S.C. 103 as being unpatentable over US 4388184 (hereinafter referred as “Brous”), in view of US 2012/0288572 (hereinafter referred as “Kugelmann”), US 2014/0018727 (hereinafter referred as “Burbank”), and US 2014/0175126 (hereinafter referred as “Carlsson”).
Regarding claim 1, Brous teaches a dialysis system (fig. 1, 2) comprising: a source of water (10, 14) made suitable for a dialysis treatment; at least one concentrate (38) for mixing with the water from the source; a dialysis fluid pump (36); and a container (32) having a first end and a second end, the container configured to allow the water and the at least one concentrate pumped by the dialysis fluid pump to enter the container to mix for the dialysis treatment (refer fig. 1, 2; C2/L58-C3/L44). The container of Brous inherently comprises a first end and a second end.
Brous does not teach that the system comprises a disposable set operable with the dialysis fluid pump and in fluid communication with the source of water and the at least one concentrate, the disposable set includes the container, wherein the container configured to allow the water and the at least one concentrate pumped by the dialysis fluid pump to enter at the second end and exit from the first end to mix for the dialysis treatment.
Kugelmann teaches a container for preparing medical solution composed of concentrates (abstract), the container comprising a first (near 7a/207a or 6a/206a) and second end (near 6b/206b), fluid enters the second end (through tube 6/206). Kugelmann teaches that the port (7/207) serves to remove solutions [0117].

Modified Brous does not teach that a disposable set comprises the container. However, use of disposable sets comprising containers in dialysis system is known in the art. Burbank discloses a dialysis system comprising a disposable unit including at least a first container holding a sterile concentrate containing an osmotic agent, a second container holding a sterile concentrate containing electrolytes, an empty sterile 
Brous discloses that a mixture of concentrate and water is supplied to the container (32). Brous does not disclose details of how the conduit supplying the mixture is connected the container. However, it is inherent that there is a connector connecting the conduit to the container. 
Modified Brous does not explicitly disclose that the first end includes a connector, the connector defining at least one groove positioned and arranged to allow the water and the at least one concentrate, which are at least partially mixed together, to travel through the at least one groove to a port of the container.
Carlsson teaches a container and connector for providing a medical solution, wherein the connector comprises a openings allowing fluid to be supplied or discharged though the opening to and from the container (see fig. 1A and other embodiments discloses in fig. 1A-1G, 2A-2F). Carlsson teaches that the container and connector are used in dialysis systems and in particular to the preparation of dialysis liquid or dialysate concentrates of different concentrations (abstract, [0055]).
Modified Brous and Carlsson are analogous inventions in the art of dialysis systems comprising dialysate mixing containers. It would have been obvious to one of ordinary skill in the art to provide the container comprising a connector at the first end,  the connector defining at least one groove positioned and arranged to allow the water and the at least one concentrate, which are at least partially mixed together, to travel through the at least one groove to a port of the container in the system of modified 
Regarding claim 2, Brous further teaches that the system is configured such that the water and the concentrate pumped by the dialysis fluid pump enter the container partially mixed together (refer fig. 1, 2; C2/L58-C3/L44).
Regarding claim 3, Kugelmann teaches that the container is made of flexurally rigid or flexible wall materials. Selecting the container to be flexible would have been an obvious matter of design choice to one of ordinary skill in the art because Kugelmann discloses that it is known in the art to have a flexible container.
Regarding claim 11, modified Brous teaches limitations of claim 1 as set forth above. Kugelmann teaches that the container includes a connector having a port at the first end of the container and a tube extending within container from the port to the second end of the container (refer fig. 1, fig. 2).
Regarding claim 13, modified Brous teaches limitations of claim 11 as set forth above. Kugelmann discloses providing a second port (7/207) at the first end of the bag which serves as an outlet [0117].
The limitation with regards to whether the water is being delivered/removed through the first tube/port or delivered/removed through the second tube/port is reciting functions of the first tube/port and second tube/port. "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is 
Regarding claims 14, 17 and 20, modified Brous teaches limitations of claim 1 as set forth above. Kugelmann teaches that the container is sealed [0108] and also comprises a passageway (tube 6) that extends from and fluidly communicates with an aperture defined by the port. Kugelmann also discloses that the container is a multichamber container, therefore, the multichamber container inherently provide a plurality of pathways and the container having wall material comprising flexible material such that the container collapse under weight or manual force [0046]. Carlsson also teaches that connector is sealed with the container ([0061], [0066], [0068], [0082]), and provides connections/ports for a plurality of conduits (refer fig. 1A and other embodiments discloses in fig. 1A-1G, 2A-2F).
Regarding claim 16, modified Brous teaches limitations of claim 1 as set forth above. Carlsson teaches that the port is formed as part of the container (refer fig. 1A and other embodiments discloses in fig. 1A-1G, 2A-2F).
Regarding claim 18, 
Regarding claim 21, Brous teaches a dialysis system (fig. 1, 2) comprising: a source of water (10, 14) suitable for a dialysis treatment; at least one concentrate (38) for mixing with the water from the source; a dialysis fluid pump (36); and a container (32) having a first end and a second end, the container configured to allow the water and the at least one concentrate pumped by the dialysis fluid pump to enter the container to mix for the dialysis treatment (refer fig. 1, 2; C2/L58-C3/L44).
Brous does not teach that the system comprises a disposable set in fluid communication with the source of water and the at least one concentrate, the disposable set including the container having a first end and a second end, the container including (i) a tube structured and arranged to allow the water and the at least one concentrate to enter the container at the second end and (ii) a port at the first end for the water and the at least one concentrate at least partially mixed for the dialysis treatment to exit the container.
Kugelmann teaches a container for preparing medical solution composed of concentrates (abstract), the container comprising a first (near 7a/207a or 6a/206a) and second end (near 6b/206b), the continer including a tube (6) structured and arranged withing the container, the tube extending form the first end to the second end to convey fluid to the second end (through tube 6/206). Kugelmann teaches that the port (7/207) serves to remove solutions [0117], and port (6/206) connects inside of the bag to another rend 6a outside the bag at the first end of the bag. Kugelmann also teaches that he ports 7 and 6 are preferably attached by welded connections in the circumferential bordering line 8 in a fluid-tight seal [0108].

Modified Brous does not teach that a disposable set comprises the container. However, use of disposable sets comprising containers in dialysis system is known in the art. Burbank discloses a dialysis system comprising a disposable unit including at least a first container holding a sterile concentrate containing an osmotic agent, a second container holding a sterile concentrate containing electrolytes, an empty sterile 
Modified Brous does not teach that the container comprises a connector, the port forming part of the connector and that the connector is placed in fluid communication with the tube.
Carlsson teaches a container and connector for providing a medical solution, wherein the connector comprises a openings allowing fluid to be supplied or discharged though the opening to and from the container (see fig. 1A and other embodiments discloses in fig. 1A-1G, 2A-2F). Carlsson teaches that the container and connector are used in dialysis systems and in particular to the preparation of dialysis liquid or dialysate concentrates of different concentrations (abstract, [0055]).
Modified Brous and Carlsson are analogous inventions in the art of dialysis systems comprising dialysate mixing containers. It would have been obvious to one of ordinary skill in the art to provide the container comprising a connector at the first end, the container having a plurality of ports enabling connection to tubes in the system of modified Brous because Carlsson discloses that connector comprising ports/openings provide increased flexibility and effectiveness of mixing for improving quality of a medical solution (Carlsson; [0002]-[0008]).
Claims 4-10 are rejected under 35 U.S.C. 103 as being unpatentable over Brous in view of Kugelmann, Burbank and Carlsson as applied to claims 1, 21 and 24 above, and further in view of US 2016/0263306 (hereinafter referred as “Kelly”).
Regarding claim 4, modified Brous teaches limitations of claim 1 as set forth above. Modified Brous does not teach that the disposable set includes a pumping cassette that interfaces with the dialysis fluid pump. However, use of pumping cassettes in dialysis systems is known in the art. Kelly teaches a dialysis system comprising cassette-based pumps ([0012], [0017], [0085], [0088]). It would have been an obvious matter of choice to one of ordinary skill in the art to use known techniques of using cassette based pumps in known dialysis systems.
Regarding claim 5, modified Brous teaches limitations of claim 4 as set forth above. Burbank discloses providing a plurality of containers and conduits in the disposable cassette [0163] and Kelly discloses providing pumping cassettes ([0012], [0017], [0085], [0088]). Routing fluid through the cassette such that initial mixing of concentrate with water happens in the cassette would have been an obvious matter of choice as it is evident from the disclosure of Brous that the concentrate and water are mixed in the pump (36) and conduit leading to the container (32).
Regarding claim 6, modified Brous teaches limitations of claim 4 as set forth above. Kelly further teaches use of pneumatic control of the pumps ([0023], [0085], [0093]). Providing the dialysis fluid pump that pneumatically actuates the pumping cassette would have been obvious to one of ordinary skill in the art because Kelly establishes that it is known in the art to pneumatically actuate pumps.
Regarding claim 7, modified Brous teaches limitations of claim 4 as set forth above. Burbank discloses providing a plurality of containers and conduits in the disposable cassette [0163]. Providing tube extending from the pumping cassette to the 
Regarding claim 8, modified Brous teaches limitations of claim 4 as set forth above. Burbank discloses providing a plurality of tubes connecting a plurality of containers to other parts of the dialysis systems (refer fig. 7A, 7B, 8A). Therefore, providing disposable sent including the first tube and the second tube would have been obvious to one of ordinary skill in the art. 
Regarding claim 9, modified Brous teaches limitations of claim 4 as set forth above. Brous teaches an accumulator (14) that receives water from a source (10). Burbank discloses providing a plurality of tubes connecting a plurality of containers to other parts of the dialysis systems including tubing(s) connecting a water source to the concentrate mixing (refer fig. 7A, 7B, 8A). Therefore, providing disposable set including tube extending from the pumping cassette to an accumulator would have been obvious to one of ordinary skill in the art.
Regarding claim 10,.
Claims 12, 19 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Brous in view of Kugelmann and Burbank as applied to claims 11, 18 and 21 above, and further in view of  US 5616305 (hereinafter referred as “Mathieu”).
Regarding claims 12 and 23, modified Brous teaches limitations of claims 11 and 21 as set forth above. Modified Brous does not discloses that the port or the tube are in fluid communication with one way valve. 
Mathieu teaches a dialysis system comprising a container (102) having a tube supplying and discharging fluid to and from the container wherein the tube comprises one way valves to control flow of fluid to and from the container (C10/L34-49).
Modified Brous and Mathieu are analogous inventions in the art of dialysis systems comprising container for fluid mixing. It would have been obvious to one of ordinary skill in the art to modify the container of modified Brous with teachings of Mathieu to provide the port or the tubing in communication with a one way valve to enable control of fluid through the port or tubing.
Regarding claim 19, modified Brous teaches limitations of claim 18 as set forth above. Modified Brous does not teach that the second aperture is fitted with or located adjacent to one way valve. 
Mathieu teaches a dialysis system comprising a container (102) having a tube supplying and discharging fluid to and from the container wherein the tube comprises one way valves to control flow of fluid to and from the container (C10/L34-49).
Modified Brous and Mathieu are analogous inventions in the art of dialysis systems comprising container for fluid mixing. It would have been obvious to one of .
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Brous in view of Kugelmann and Burbank as applied to claim 21 above, and further in view of US 2010/0069817 (hereinafter referred as “Falkvall”).
Regarding claim 22, modified Brous teaches limitations of claim 11 as set forth above. Modified Brous does not disclose that the tube and the port connect at a junction outside of the container. 
Falkvall teaches a container for providing a solution, wherein the container comprises a first port and a second port, wherein the first and second port connect at a junction outside the container (refer fig. 12). Therefore, Falkvall establishes that such configuration is known in the art. Therefore, it would have been obvious to one of ordinary skill in the art to apply a known configuration to a known system.
Claims 24 are rejected under 35 U.S.C. 103 as being unpatentable over US 4388184 (hereinafter referred as “Brous”), in view of US 2012/0288572 (hereinafter referred as “Kugelmann”), US 2014/0018727 (hereinafter referred as “Burbank”), and US 2002/0103453 (hereinafter referred as ‘453).
Regarding claim 24, Brous teaches a dialysis system (fig. 1, 2) comprising: a source of water (10, 14) suitable for a dialysis treatment; at least one concentrate (38) for mixing with the water from the source; a dialysis fluid pump (36); and a container (32) having a first end and a second end, the container configured to allow the water 
Brous does not teach that the system comprises a disposable set in fluid communication with the source of water and the at least one concentrate, the disposable set including the container having a first end and a second end, the container sealed so as to form a passageway leading to the second end of the container, wherein the water and the at least one concentrate flow through the passageway to enter the container at the second end, the container further including a port at the first end for the water and the at least one concentrate at least partially mixed for the dialysis treatment to exit the container.
Kugelmann teaches a container for preparing medical solution composed of concentrates (abstract), the container comprising a first (near 7a/207a or 6a/206a) and second end (near 6b/206b), fluid enters the second end (through tube 6/206). Kugelmann teaches that the port (7/207) serves to remove solutions [0117]. Kugelmann also teaches that the container is sealed [0108] and also comprises a plurality of chambers (refer fig. 1, 2) which inherently forms passageways. Kugelmann also discloses that the container having wall material comprising flexible material such that the container collapse under weight or manual force [0046].
Kugelmann and Brous are analogous inventions in the art of preparation of medical fluids. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the container of Brous with teachings of Kugelmann to provide the container having port(s) wherein the fluid enters the container at the second end and exits the container from the first end, and to provide a sealed 
Modified Brous does not teach that a disposable set comprises the container. However, use of disposable sets comprising containers in dialysis system is known in the art. Burbank discloses a dialysis system comprising a disposable unit including at least a first container holding a sterile concentrate containing an osmotic agent, a second container holding a sterile concentrate containing electrolytes, an empty sterile mixing container, and a tubing set with a pre-attached peritoneal fill/drain line [0163]. One of ordinary skill in the art would have had a reasonable expectation of success in using a known device in a known system to achieve expectable results. 
Kugelmann disclose that a tube is provided to form a passageway from the first end to the second end (refer fig. 1, fig. 2). Kugelmann does not disclose that the container is sealed within the outer seal so as to form the passageway leading to the second end of the container.
‘453 teaches a bag (container) comprising a fluid circuit (fig. 13A, 13B, 13C), the bag is made from two overlaying sheets of flexible plastic [0132], The first and second panel 232 and 234 each includes an individual pattern of seals S formed, e.g., by radio frequency welding. The seals S form fluid flow paths, including the in-line containers 212 and 214, peristaltic pump header regions, the sensor regions, and clamp regions [0133]. Therefore ‘453 establishes that forming fluid pathways by forming seal pattern in a flexible bag for extracorporeal circuits is known in the art. One of ordinary skill in the art would have had a reasonable expectation of success in using a known method of creating fluid pathways by using seal patterns in a flexible bag in the container of 
Regarding claim 30, Kugelmann discloses that the container having wall material comprising flexible material such that the container collapse under weight or manual force [0046]. Therefore, it is inherent that the passage formed by the chambers in the container also collapses with weight and force.
Claims 25-28 are rejected under 35 U.S.C. 103 as being unpatentable over Brous, in view of Kugelmann, Burbank, and ‘453 as applied to claim 24 above, and further in view of US 2014/0175126 (hereinafter referred as “Carlsson”).
Regarding claims 25-28, modified Brous teaches limitations of claim 24 as set forth above. Modified Brous does not teach that the first end of the container includes a connector, the connector defining at least one groove positioned and arranged to allow the water and the at least one concentrate that have at least partially mixed within the container for dialysis treatment to travel through the at least one groove to the port to exit the container, wherein the port is formed as part of the connector, wherein the passageway extends from and fluidly communicates with an aperture defined by the connector, and wherein the aperture is a first aperture and which includes a second aperture defined by the connector, the second aperture allowing the water and the at 
Carlsson teaches a container and connector for providing a medical solution, wherein the connector comprises a openings allowing fluid to be supplied or discharged though the opening to and from the container (see fig. 1A and other embodiments discloses in fig. 1A-1G, 2A-2F). The connector comprises a plurality of apertures (refer fig. 1A having openings 16, 17, 11, 13 or fig. 2A-2D having openings 116, 117, 111, 113) providing connections to conduits/pathways for fluid communication with the container. Carlsson teaches that the container and connector are used in dialysis systems and in particular to the preparation of dialysis liquid or dialysate concentrates of different concentrations (abstract, [0055]).
Modified Brous and Carlsson are analogous inventions in the art of dialysis systems comprising dialysate mixing containers. It would have been obvious to one of ordinary skill in the art to provide the container comprising a connector at the first end, the connector defining at least one groove positioned and arranged to allow the water and the at least one concentrate that have at least partially mixed within the container for dialysis treatment to travel through the at least one groove to the port to exit the container, wherein the port is formed as part of the connector, wherein the passageway extends from and fluidly communicates with an aperture defined by the connector, and wherein the aperture is a first aperture and which includes a second aperture defined by the connector, the second aperture allowing the water and the at least one concentrate at least partially mixed for the dialysis treatment to exit the container in the system of modified Brous because Carlsson discloses that connector comprising ports/openings .
Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Brous, in view of Kugelmann, Burbank, and ‘453 as applied to claim 24 above, and further in view of  US 5616305 (hereinafter referred as “Mathieu”).
Regarding claim 29, modified Brous teaches limitations of claim 24 as set forth above. Modified Brous does not teach that the second aperture is fitted with or located adjacent to one way valve. 
Mathieu teaches a dialysis system comprising a container (102) having a tube supplying and discharging fluid to and from the container wherein the tube comprises one way valves to control flow of fluid to and from the container (C10/L34-49).
Modified Brous and Mathieu are analogous inventions in the art of dialysis systems comprising container for fluid mixing. It would have been obvious to one of ordinary skill in the art to modify the container of modified Brous with teachings of Mathieu to provide the second aperture that is fitted with or located adjacent to one way valve to enable control of fluid through the port or tubing.
Response to Arguments
The double patenting rejection has been withdrawn in view of the claim amendments.
The amended claims overcomes the 35 USC 112 rejection(s).
Applicant’s arguments, see remarks, filed 10/22/20, with respect to Claims 1, 21 and 24 have been fully considered and are persuasive. With regards to indicated allowable subject matter, the amended claim does not include suggested allowable 
With regards to rejection of claim 21, applicant argued that neither Kugelmann nor Brous include the connector or port as claimed. The amended claim 21 is now rejected with additional prior art Carlsson. See claim rejections above.
With regards to rejection of claim 24, applicant argued that amended claim 24 clarifies the structure of outer seal and the passageway and that Kugelmann fails to teach the amended limitation. The amended claim 24 is now rejected with additional prior art US 2002/0103453. ‘453 teaches creating pathways in a flexible bag by providing patterned seal to convey fluid. See claim rejection above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRANAV N PATEL whose telephone number is (571)272-5142.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 5712720579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PRANAV N PATEL/Primary Examiner, Art Unit 1777